DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 5/27/2021 is acknowledged.

Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saita et al. (US 2009/0032081).

Regarding claim 1, Saita discloses a solar cell module in Figure 5, comprising:
	a photoelectric converter (photoelectric conversion part 20) ([56]);
	a collector electrode (connecting electrode 40 and conductive particles 13 in connecting region C) electrically connected to the photoelectric converter (20) ([56] and [59]-[61]); and 
a wiring material (low resistivity metal 11a, [35] and [57]) electrically connected to the collector electrode (connecting electrode 40 and conductive particles 13 in connecting region C) ([56]), wherein the collector electrode comprises:
	a first electrode film (40) formed on a photoelectric converter side (side of 20) (Figure 5 and [56]); and 
a second electrode film (conductive particles 13 in connecting region C) formed on at least a wiring material side (side of 11a) of the first electrode film (40) so that part of a surface of the first electrode film (40) on the wiring material side is exposed (conductive particles in connecting region C are formed on the first electrode film 40 and expose part of a surface of 40 as shown in Figure 5 and [59]-[61]), and
	wherein the collector electrode (connecting electrode 40 and conductive particles 13 in connecting region C) and the wiring material (11a) are electrically connected to each other with solder (soft conductor 11b, [57], which is a solder material as discussed 

Regarding claim 2, Saita discloses all of the claim limitations as set forth above. Saita additionally discloses that the second electrode film (conductive particles 13 in connection region C) is partially formed in a plurality of island shapes (particles are each an island shape) on the surface of the first electrode film (40) on the wiring material side (side of 11), and wherein the solder (11b) is connected to the surface of the second electrode film formed in the plurality of island shapes, the surface including a side surface of the second electrode film (As shown in Figure 5 and discussed in [59]-[60], the particles are embedded in the solder material 11b and thus the solder is connected to a side surface of the particles).

Regarding claim 3, Saita discloses all of the claim limitations as set forth above. Saita additionally discloses that the second electrode film (conductive particles 13 in connection region C) has an opening configured to expose the part of the surface of the first electrode film (40) on at least the wiring material side (side of 11), and wherein the solder (11b) is connected to an inner surface of the opening (As shown in Figure 5 and 

Regarding claim 5, Saita discloses all of the claim limitations as set forth above. Saita additionally discloses that the photoelectric converter (20) includes:
a semiconductor substrate (20d) ([49] and Figure 3);
	an amorphous semiconductor layer (p-type amorphous silicon layer 20b) formed on a collector electrode (40) side of the semiconductor substrate (20d) ([49] and Figure 3); and
	a transparent conductive layer (ITO film 20a) formed on a collector electrode (40) side of the amorphous semiconductor layer (20b) ([49] and Figure 3).

Regarding claim 6, Saita discloses all of the claim limitations as set forth above. Saita additionally discloses that the photoelectric converter (20) has formed an insulating film (resin adhesive layer 12 which is an insulating material, [36] and Figure 5) in a surface region thereof on a wiring material side (side of 11a) in which the first electrode film (40) is prevented from being formed (The first electrode film is not formed in the region of the resin adhesive 12, Figure 5).


Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terashita (JP 2016-72495A, listed on IDS filed 12/30/2019, see English machine translation provided for mapping).

	a photoelectric converter (50) ([28]);
	a collector electrode (7) electrically connected to the photoelectric converter (50) ([28]); and 
a wiring material (core material 341) electrically connected to the collector electrode ([26] and [46]), wherein the collector electrode (7) comprises:
a first electrode film (71) formed on a photoelectric converter side (Figure 3c and [32]); and 
a second electrode film (72) formed on at least a wiring material side (341) of the first electrode film (71) so that part of a surface of the first electrode film on the wiring material side is exposed (Figure 3c, [34]-[35], [41]-[43] and [53], the surface of the first electrode film is exposed in first regions 8a), and
	wherein the collector electrode (7) and the wiring material (341) are electrically connected to each other with solder (342b) ([26], [43], [45]-[46] and [53]) connected to the part of the surface of the first electrode film (71) exposed from the second electrode film (72) and to a surface of the second electrode film (72) (As shown in Figures 2 and 3c and [41]-[43] and [53], in first regions 8a, the solder 342b is connected to the first electrode film 71 through openings of the second electrode film 72 which expose the first electrode film 71).




Regarding claim 5, Terashita discloses all of the claim limitations as set forth above. Terashita additionally discloses that the photoelectric converter includes:
	a semiconductor substrate (1) (Figure 6 and [70]);
	an amorphous semiconductor layer (2a) formed on a collector electrode (7) side of the semiconductor substrate (1) ([71] and Figure 6); and
	a transparent conductive layer (6a) formed on a collector electrode (7) side of the amorphous semiconductor layer (2a) (Figure 6 and [73]).

Regarding claim 6, Terashita discloses all of the claim limitations as set forth above. Terashita additionally discloses that the photoelectric converter has an insulating film (9) in a surface region thereof on a wiring material side in which the first electrode film is prevented from being formed ([81]-[84]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saita et al. (US 2009/0032081), as applied to claim 1 above, in view of Suzuki et al. (US 2004/0112423).
Regarding claim 4, Saita discloses all of the claim limitations as set forth above. Saita additionally discloses that the first electrode film (40) is a conductive paste ([46]), 
	Suzuki discloses a conductive paste electrode for a solar cell that has a porous surface which facilitates adhesion to the wiring member ([24], [45] and [55]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the first electrode film of Saita to have a porous surface on the wiring member side, as taught by Suzuki, in order to facilitate adhesion to the wiring member (Suzuki, [24], [45] and [55]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Terashita (JP 2016-72495A, listed on IDS filed 12/30/2019, see English machine translation provided for mapping), as applied to claim 1 above, in view of Suzuki et al. (US 2004/0112423).
Regarding claim 4, Terashita discloses all of the claim limitations as set forth above. Terashita additionally discloses that the first electrode film (71) is a conductive paste ([32]), but Terashita does not disclose that the surface of the first electrode film on at least the wiring material side is porous.
	Suzuki discloses a conductive paste electrode for a solar cell that has a porous surface which facilitates adhesion to the wiring member ([24], [45] and [55]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the first electrode film of Terashita to have a porous 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234.  The examiner can normally be reached on Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726